Citation Nr: 0916423	
Decision Date: 05/01/09    Archive Date: 05/12/09	

DOCKET NO.  06-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension. 

2.  Entitlement to an increased rating for headaches, 
evaluated as 10 percent disabling prior to July 16, 2008, and 
as 20 percent disabling thereafter. 

3.  Entitlement to a total disability rating based upon 
individual employability due to service-connected disability.


REPRESENTATION

Appellant represented by:	C. D. Romo, Attorney


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, as well as from an August 2008 decision by the 
Appeals Management Center (AMC) in Washington, D.C.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).

This case was previously before the Board in October 2007, at 
which time the Board denied entitlement to an effective date 
earlier than September 30, 2004 for the assignment of a 40 
percent evaluation for service-connected arthritis of the 
right knee secondary to the residuals of right knee surgery.  
At that same time, the Board remanded for additional 
development the issues of increased evaluations for service-
connected hypertension and headaches.  The case is now, once 
more, before the Board for appellate review.

Finally, the appeal as to the issues of an increased 
evaluation for service-connected headaches and a total 
disability rating based upon individual unemployability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.



FINDINGS OF FACT

1.  Prior to July 16, 2008, the Veteran's service-connected 
hypertension was characterized by systolic pressures ranging 
from 120 to 167, with diastolic pressures ranging from 68 to 
110 (with only one reading of 110 and two readings exceeding 
100 or more), and a need for continuous medication.

2.  The Veteran's service-connected hypertension is presently 
characterized by no more than diastolic pressure of 
predominantly 110 or more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected hypertension prior to July 16, 2008 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104 and Part 4, Code 7101 (2008).

2.  The criteria for a current evaluation in excess of 20 
percent for service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104 and Part 4, 
Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in June 2007, as well as 
both VA treatment records and examination reports, and 
various statements by the Veteran's family members.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks an increased evaluation for 
service-connected hypertension.  In that regard, disability 
evaluations are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).

Where there is a questions as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Moreover, while the Board must consider the Veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.  
Additionally, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), however, the United States Court of Appeals 
for Veterans Claims (Court) held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  

In the present case, VA outpatient treatment records disclose 
that, during the period from May 2000 to September 2004, the 
Veteran's systolic pressure ranged from 146 to 167, while his 
diastolic pressure ranged from 68 to 110.  See also VA 
examination report dated in March 2003.  Also noted was a 
need for continued medication for control of the Veteran's 
service-connected hypertension.

At the time of a VA compensation and pension examination in 
January 2005, the Veteran indicated that his blood pressure 
was not currently well controlled with medication.  Also 
noted was that the Veteran was at present taking two 
medications for control of his service-connected 
hypertension.  Currently, the Veteran was working as a postal 
clerk, an occupation in which he had been engaged since 1984.

On physical examination, the Veteran's pulse was 80, with 
blood pressure of 150/98 mmHg.  The Veteran's heart displayed 
a regular rhythm, without murmur, gallop, or rub, and his 
lungs were clear.  The diagnostic impression was one of 
essential hypertension not well controlled, with a 
recommendation that the Veteran keep his appointment with his 
primary care physician in order to adjust his blood pressure 
medication.

VA and private outpatient treatment records covering the 
period from April 2005 to April 2008 show systolic pressures 
ranging from 120 to 166, with diastolic pressures ranging 
from 78 to 108, and a need for continuous medication.

At the time of a recent VA compensation and pension 
examination in July 2008, it was noted that the Veteran's 
claims folder and medical records were available, and had 
been reviewed.  Those records revealed that, based on a note 
from the Veteran's primary care physician dated in February 
2008, the Veteran's hypertension was relatively controlled, 
but "not at goal."

When questioned, the Veteran indicated that his hypertension 
had become progressively worse.  Currently, he was receiving 
three different medications for control of his hypertension.  
When questioned regarding the side effects of his medication, 
the Veteran indicated that he experienced frequent urination, 
as well as some lightheadedness, although he was unsure as to 
which medication caused which symptom.  Nonetheless, the 
Veteran was in need of continuous medication for control of 
his service-connected hypertension.

On physical examination, the Veteran's blood pressure was 
175/110 mmHg.  His heart displayed a regular rhythm, with no 
evidence of any jugular venous distension or systolic click, 
and no pericardial rub.  Serial blood pressure readings were 
175/110, 164/112, and 179/118 mmHg.  The pertinent diagnosis 
noted was hypertension, with no evidence of any hypertensive 
heart disease.

In a rating decision of August 2008, the RO granted a 20 
percent evaluation for the Veteran's service-connected 
hypertension, effective from July 16, 2008, the date of the 
aforementioned VA examination.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected hypertension 
where there is evidence of diastolic pressure of 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  A 10 percent evaluation is, similarly, 
indicated as the minimum evaluation for an individual with a 
history of diastolic blood pressure of predominantly 100 or 
more who requires continuous medication for control of his 
blood pressure.

A 20 percent evaluation, under those same laws and 
regulations, requires demonstrated evidence of diastolic 
pressure of predominantly 110 or more, or, in the 
alternative, systolic pressure of predominantly 200 or more.  

Diastolic pressure of 120 or more is rated as 40 percent 
disabling, and a maximum 60 percent rating is warranted for 
diastolic pressure of 130 or more.  38 C.F.R. § 4.104, DC 
7101 (2008).

As demonstrated by the medical evidence of record, prior to 
July 16, 2008, the Veteran's service-connected hypertension 
was no more than 10 percent disabling.  More specifically, 
while during the period in question, the Veteran was in need 
of continuous medication for control of his service-connected 
hypertension, neither his systolic nor diastolic blood 
pressures were sufficient to warrant the assignment of a 
greater than 10 percent evaluation.  See VA treatment and 
examination reports dated from 2002 through 2008.  In point 
of fact, not until the time of the aforementioned VA 
compensation examination on July 16, 2008 did the Veteran's 
diastolic pressures rise to a level sufficient to warrant the 
assignment of a 20 percent evaluation.  This is to say that 
no earlier than July 16, 2008 were the Veteran's diastolic 
pressures predominantly 110 or more.  At no time has the 
Veteran demonstrated diastolic pressures of predominantly 120 
or more sufficient to warrant the assignment of a greater 
than 20 percent evaluation.  Under the circumstances, the 
Veteran's claim for an increase must be denied.  In this 
case, the assigned 10 percent rating prior to July 16, 2008 
and the assigned 20 percent rating thereafter are 
appropriate.  See Hart, supra.

In reaching this determination, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
due exclusively to the Veteran's service-connected 
hypertension, he has experienced the marked interference with 
employment and/or frequent periods of hospitalization 
necessary to render impractical the application of the 
regular schedular standards, thereby necessitating referral 
to the Director, VA Compensation and Pension Service.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pellegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating which 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores at 
5-6.

The Board finds that the VCAA notice requirements have 
substantially been satisfied by letters dated in January 
2005, September 2005, and November 2007.  In those letters, 
VA informed the Veteran that, in order to substantiate his 
claim for an increased rating, he needed to show that his 
service-connected disability had undergone an increase in 
severity.  VA also told the Veteran of which information and 
evidence he was to provide; of which information and evidence 
VA would attempt to obtain; and of VA's duty to make 
reasonable efforts to obtain other Federal and private 
records.  Although the Veteran was not, by separate letter, 
informed of specific rating criteria set forth in DC 7101, 
neither the Veteran nor his representative has raised any 
argument of prejudicial error in this regard.  To the extent 
there exists any error by VA in providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such 
error was nonprejudicial, in that it did not effect the 
essential fairness of the adjudicatory process.  See 
generally Shinseki, Secretary of Veterans Affairs, v. 
Sanders, 556 U. S. ___ (2009).  The Veteran has had ample 
opportunity to submit evidence and argument on his behalf.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private treatment records and examination reports.  The 
examination reports dated in 2003, 2005 and 2008 are adequate 
for rating purposes.  Although the Veteran's claims file was 
not available in 2003 and 2005, the examiners reviewed the 
Veteran's subjective history and recorded the Veteran's 
pertinent clinical findings.  The findings are also 
consistent with other independent evidence of record.  In 
2008, the examiner reviewed the Veteran's claims file, 
subjective history, and then recorded pertinent clinical 
findings.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation in excess of 10 percent for service-connected 
hypertension prior to July 16, 2008 is denied.

A current evaluation in excess of 20 percent for service-
connected hypertension is denied.




REMAND

In addition to the above, the Veteran in this case seeks an 
increased evaluation for service-connected headaches, as well 
as a total disability rating based upon individual 
unemployability.  

In that regard, at the time of the Board's prior remand in 
October 2007, it was noted that service connection was 
initially in effect for hypertension with vascular-type 
headaches, evaluated as 10 percent disabling.  However, in a 
rating decision of May 2003, the agency of original 
jurisdiction (AOJ) continued the 10 percent evaluation for 
service-connected hypertension, but granted a separate 
compensable, which is to say, 10 percent evaluation, for the 
Veteran's service-connected headaches.  While in subsequent 
rating decisions, the AOJ returned to the previously-noted 10 
percent evaluation for hypertension with vascular-type 
headaches, "dropping" a separate compensable evaluation for 
service-connected headaches, this appeared to be an 
oversight.  Nonetheless, based on a review of the file, it 
was clear that service connection and a 10 percent evaluation 
remained in effect for the Veteran's headaches.  Similarly 
clear was that the Veteran sought an increased evaluation for 
such headaches.  Based on various statements contained in the 
file, the Board was of the opinion that the Veteran had 
timely expressed his disagreement with the assignment of a 10 
percent evaluation for service-connected headaches.  However, 
the RO had yet to issue a Statement of the Case on that 
issue.  See also Deferred Rating Action dated in August 2008.  
Accordingly, the Veteran's case was remanded in order that a 
Statement of the Case might be issued prior to a final 
adjudication of the Veteran's claim for an increased 
evaluation for service-connected  headaches.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

As noted above, in a rating decision of August 2008, the AOJ 
granted a 20 percent evaluation for service-connected 
hypertension (with vascular-type headaches) effective from 
July 16, 2008, the date of a VA compensation and pension 
examination.  However, in that same rating decision, the AOJ 
noted that a separate evaluation in excess of 10 percent for 
the Veteran's service-connected headaches would be addressed 
in a different decision.  To date, that decision has not been 
issued.  Nor has a Statement of the Case been issued on the 
issue of entitlement to an increased rating for the Veteran's 
service-connected headaches.  See Manlincon, supra.  A remand 
by the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to insure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Turning to the issue of entitlement to a total disability 
rating based upon individual unemployability, the Board notes 
that a claim for that benefit was, apparently, filed in June 
2006.  Moreover, in a rating decision of July 2007, the AOJ 
denied entitlement to service connection for a total 
disability rating based upon individual unemployability.  
While in March 2008, the Veteran filed a Notice of 
Disagreement with that denial of benefits, he has yet to be 
issued a Statement of the Case on the issue of entitlement to 
a total disability rating based on unemployability.  Once 
again, this must be accomplished prior to a final 
adjudication of the Veteran's claim for that particular 
benefit.  See Manlincon, supra.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2008, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the AOJ cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
an additional VA neurologic examination 
in order to more accurately determine the 
current severity of his service-connected 
headaches.  The AOJ is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims file.  

Following completion of the examination, 
the examiner should specifically comment 
as to the presence (or absence) of 
characteristic prostrating attacks, and 
the frequency of those attacks, taking 
into account the fact that, based on the 
evidence of record, the Veteran's 
vascular headaches have, for all intents 
and purposes, been equated to migraine 
headaches.  All such information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, the AOJ should review the 
Veteran's claim for an increased 
evaluation for service-connected 
headaches, as well as his claim for a 
total disability rating based upon 
individual unemployability.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Statement of the Case 
(SOC) on those issues.  Accompanying that 
SOC should be notice to the Veteran of 
his appellate rights, and of the need to 
timely file a Substantive Appeal in order 
to perfect his claim for an increased 
evaluation for service-connected 
headaches, as well as his claim for a 
total disability rating based upon 
individual unemployability.  The SOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


